Citation Nr: 0002306	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active duty for training from January to June 
1978, and active service from August 1985 to April 1986 and 
from January 1988 to April 1992.  She served in the PGW 
(Persian Gulf War) in the Southwest Asia theater of 
operations from February 14 to March 25, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO rating decision that denied service 
connection for PTSD.


REMAND

A review of the evidence shows that the veteran received 
psychiatric treatment in service, that PTSD was diagnosed 
during a period of VA hospitalization from August to October 
1993, and that she has had continuous psychiatric problems 
since separation from service.  Under the circumstances, the 
Board finds that the veteran's claim for service connection 
for PTSD is well grounded, as did the RO.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In the written argument of September 1999, the veteran's 
representative requests service connection for an acquired 
psychiatric disability to include PTSD.  This document 
constitutes a claim for service connection for an acquired 
psychiatric disability, other than PTSD, that has not been 
adjudicated by the RO.  This claim is "inextricably 
intertwined" to the claim for service connection for PTSD 
and these claims should be adjudicated simultaneously.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In February 1994, the veteran underwent a VA psychiatric 
examination.  The diagnoses were polysubstance abuse and 
antisocial personality.  The examiner concluded that the 
veteran did not have PTSD.  Since the February 1994 VA 
psychiatric examination, the veteran's psychiatric problems 
have been variously classified to include schizophrenia.  See 
the report of her VA psychiatric examination in June 1996.  
The overall evidence is unclear as to the current nature and 
extent of the veteran's psychiatric condition or conditions, 
and as to the etiology of any psychiatric disability that she 
may now have.  Where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service, the VA duty to assist the 
veteran in the development of evidence with regard to her 
claim includes obtaining a medical opinion as to whether her 
current conditions are in any way related to or residual of 
those experienced in service.  Horowitz v. Brown, 5 Vet. App. 
217 (1993).

VA outpatient reports of the veteran's treatment from 1996 to 
1999 were received in 1999.  These reports show that she was 
treated for psychiatric problems in 1999 and were not 
considered by the RO in the adjudication of her claim for 
service connection for PTSD.  Nor does the record show that 
the veteran or her representative waived initial 
consideration of this evidence by the RO.  Due process 
requires that the RO consider all records and provide the 
veteran with a related supplemental statement of the case.  
38 C.F.R. § 20.1304(c) (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of her psychiatric 
condition/s and to obtain an opinion as 
to the etiology of any psychiatric 
condition found.  All indicate studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should give a fully reasoned 
opinion as to the etiology of any 
psychiatric condition found, including 
whether it is at least as likely as not 
related to an incident of service or to 
her service-connected Crohn's disease 
(her only service-connected disability).  
The examiner should support his or her 
opinion/s by discussing medical 
principles as applied to the medical 
evidence in the veteran's case.  In order 
to assist the examiner in providing the 
requested information, the claims folders 
must be made available to the 
psychiatrist and reviewed prior to the 
examination.

2.  The RO should then review the claim 
for service connection for PTSD and 
adjudicate the claim for service 
connection for a psychiatric disability, 
other than PTSD.  If a decision is 
adverse to the veteran, she and her 
representative should be provided with an 
appropriate supplemental statement of the 
case covering all the evidence received 
since the issuance of the previous 
supplemental statement of the case.  They 
should be notified that a substantive 
appeal must be filed within 60 days with 
respect to any new issue in order to have 
that issue considered with this appeal.  
38 C.F.R. § 20.302(c) (1999).


The veteran and her representative should be afforded an 
opportunity to respond before the file is returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



